DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 04/07/2021, Claim 1 is amended and Claim(s) 9-15 and 19 are withdrawn.  The currently pending claims are Claims 1-19.  
	Based on applicants’ remarks and amendments (e.g. the exclusion of various components and the loading amounts), the 103 rejections based on Uysal are withdrawn.  However, they are not found persuasive regarding the Xie, Liu, Katano and Kim references and the rejections are maintained.  
	Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Objections
Claim 1 is objected to because of the following informalities:  misspelling of tungsten.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly-added limitation “wherein the matrix is substantially without Tungston Carbide (WC) and carbon nanotubes (CNT)” in claim 1 was not present in the originally filed disclosure. It is noted that the newly-added limitation seems to be directed to a negative limitation.  Applicant is reminded that, according to MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "substantially without Tungston Carbide (WC) and carbon nanotubes (CNT)" renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the term "substantially without Tungston Carbide (WC) and carbon nanotubes (CNT)". 
Claims 2-8 and 16-18 are dependent on the claim 1 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN-105385877-A – a translation has been previously provided).
Claims 1, 3, 5, 16 and 18: Xie discloses a silver-based electrical contact composite comprising 0.01-1.0 % Pd, 0.01-1.0 % carbon nanotube (CNT), 0.01-1.0 graphene (GNS) and the remaining is Ag. (abs, pp 2).  It is noted that a broad and reasonable interpretation of “substantially without” would be met by the low loading amount of the CNTs as the term “substantially without” allows for some flexibility in the metes and bounds of the amount/threshold of the CNTs.  Xie discloses the graphene having a size less than 200 mesh – which is equivalent to a size less than 74 microns (abs, pp 5). The Xie reference discloses the claimed invention but does not explicitly disclose the claimed structural range. Given that the Xie reference discloses a structural range that overlaps with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught structural values, including those presently claimed, to obtain a suitable composition. 
It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of conductive, good heat conducting property, electric arc ablation-resistant, anti-fusion welding of good performance model of the electric contact material” as motivated by Xie (abs and pp 5).
Claims 2, 6 and 7:  At the onset, it is noted that claim 2 is directed to an ensuing product/use and claims 6-7 are directed to manufacturing features.  It is the examiner’s position that the instant composite needs only to be a preform of the claimed on-load tap changer to meet the claimed limitation.  Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Here, Xie discloses the sintering, ball milling and melting features (pp 5).
Claim 8: Regarding the claimed friction property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Xie discloses the same components (graphene and silver) within similar loading amounts to achieve a similar composites with reduction of abrasive resistance; thus, a similar friction coefficient is expected.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to the claims above, and further  in view of Kim (KR-20160116113-A, a translation is provided and referenced from hereon).
The difference between the Xie reference and the claimed subject matter is that the Xie reference does not disclose the graphene oxide component. The Xie reference teaches graphene and the claim calls In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN-106057272-A – cited in the IDS) in view of KATANO (JP-2016000843-A) and XGsciences website.  Translations are/have been previously provided and referenced from hereon.
Claims 1, 3, 5, 16 and 18: Liu discloses a “[..] graphene modified sliding electric contact material is prepared by the following components by weight: 68-70 parts of matrix component, 0.2-0.4 parts of friction component, and 29.4-31.8 parts of lubrication component. The matrix component is composed of copper or graphene-modified copper. The weight part of the graphene in the matrix component is 0-1.5. The friction component is composed of silicon dioxide or graphene-modified silicon dioxide. The weight part of the graphene in the friction component is 0-15.” (abs).  The Liu reference discloses the claimed invention but does not explicitly disclose the claimed loading range. Given that the Liu reference discloses a loading range that overlaps with the presently claimed range, it would have been obvious to one of 
The Liu reference discloses the claimed invention but does not explicitly disclose the claimed structural range for the graphene component. The secondary reference of Katano discloses a composite for sliding contact with silver and a carbon based nanomaterial such as graphene with a size of 0.1 to 3 microns to enhance the mechanical properties (abs, ¶13, 14, 22 and examples). In particular, Katano discloses employing nanoplatelets grade C from XG science (¶48) and the datasheet for Grade C nanoplatelets indicates an average platelet size of 0.3 to 1 micron (see table).  The Katano and XGsciences references show that sliding contact composites with silver and graphene with a size of 0.3 to 1 micron were known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of graphene of Katano and XGsciences in the composition Liu.  Since the references teach similar compositions within similar technical fields, the claim would have been obvious because the substitution of one known element/feature for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  Further, it is noted that obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claims 2, 6 and 7:  It is noted that claim 2 is directed to an ensuing product/use and claims 6-7 are directed to a manufacturing elements.  It is the examiner’s position that the instant composite needs only to be a preform of the claimed on-load tap changer to meet the claimed limitation.  Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes 
Claims 4 and 17: Liu, Katano and XGsciences disclose the graphene oxide component (XGsciences: table).
Claim 8: Regarding the claimed friction property, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Liu, Katano and XGsciences disclose the same components (graphene and silver) within similar loading amounts to achieve a similar composites with reduction of abrasive resistance; thus, a similar friction coefficient is expected.
Response to Arguments
Applicant’s arguments, see pp 5-6, filed 04/07/2021, with respect to Uysal have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 04/07/2021 regarding the Xie, Liu, Kim and Katano have been fully considered but they are not persuasive.
Applicant argues that the newly-added limitation of “wherein the matrix is substantially without […] carbon nanotubes (CNT)” would exclude the Xie reference since Xie discloses CNTs (pp 6). 
	The examiner respectfully disagrees and notes that a broad and reasonable interpretation of “substantially without” would be met by the low loading amount of the CNTs such as 0.01 % as the term “substantially without” allows for some flexibility in the metes and bounds of the 
Applicant argues that the newly-added limitation of the graphene flakes having a range of 30 to 50 microns would exclude the Liu reference since Liu discloses the upper limit of 3 microns for graphene (pp 6-7). 
	The examiner respectfully notes that the instant claims recites a lower limit of 3 microns instead of the 30 microns presented in the argument; thus, Liu reference meets the claimed the range.
Applicant is invited to contact the undersigned examiner for any clarifications and/or in order to discuss possible ways of overcoming the above rejection(s).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764